Title: Comments on Instructions to Peace Commissioners, [2 August] 1782
From: Thomson, Charles
To: 


Editorial Note
After Congress had listened to the dispatch of 28 April 1782 from John Jay, minister plenipotentiary-designate at Madrid, telling of “the delay, chicane & slight” to which he had been subjected by the court of Spain during the preceding six months and of his financial embarrassments, John Rutledge (S.C.) moved that a committee be appointed to recommend possible “alterations or additions” in Jay’s instructions of 2 May 1781, which JM had drafted (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., V, 336–77; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., III, 101–4; IV, 168–69; 189–90; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 427). Congress acquiesced without a recorded vote, and a committee of five, including JM, was appointed with Rutledge as chairman (Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. p. 82; NA: PCC, No. 186, fol. 47). John Lowell then moved that Jay’s letter and also the instructions of 15 June 1781 to the American peace commissioners, of whom Jay was one, be referred to this committee (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XX, 651–52; XXII, 428). JM addressed his remarks to the two recommendations made by Lowell in his motion.
 
[2 August 1782]
Mr Madison called for a division. He approved the committing the letter but objected against the other part of the motion. It was a delicate subject and ought to be handled with caution & circumspection. The introducing it at this time would give ground to suspect that there was something in the letter which gave rise to it. That the Letter contained new proof of the friendship of France. That if at the moment we were about to revise and alter the instructions respecting Spain a step was taken which might shew our want of confidence in France and give offence to that Court it might endanger our affairs.
